Name: 75/186/EEC: Council Decision of 18 March 1975 to apply Regulation (EEC) No 724/75 establishing a European Regional Fund to the French overseas departments
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-03-21

 Avis juridique important|31975D018675/186/EEC: Council Decision of 18 March 1975 to apply Regulation (EEC) No 724/75 establishing a European Regional Fund to the French overseas departments Official Journal L 073 , 21/03/1975 P. 0049 - 0049 Spanish special edition: Chapter 14 Volume 1 P. 0005 Portuguese special edition Chapter 14 Volume 1 P. 0005 ++++ ( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . COUNCIL DECISION OF 18 MARCH 1975 TO APPLY REGULATION ( EEC ) N 724/75 ESTABLISHING A EUROPEAN REGIONAL DEVELOPMENT FUND TO THE FRENCH OVERSEAS DEPARTMENTS ( 75/186/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 227 ( 2 ) THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS , PURSUANT TO THE SECOND SUBPARAGRAPH OF ARTICLE 227 ( 2 ) OF THE TREATY , THE COUNCIL SHALL DETERMINE THE CONDITIONS UNDER WHICH THE PROVISIONS OF THE TREATY OTHER THAN THOSE LISTED IN THE FIRST SUBPARAGRAPH OF ARTICLE 227 ( 2 ) ARE TO APPLY TO THE FRENCH OVERSEAS DEPARTMENTS AND IN PARTICULAR THE PROVISIONS OF COUNCIL REGULATION ( EEC ) N 724/75 ( 1 ) OF 18 MARCH 1975 ESTABLISHING A EUROPEAN REGIONAL DEVELOPMENT FUND , ADOPTED PURSUANT TO ARTICLE 235 OF THE TREATY ; WHEREAS THE CONTRIBUTIONS OF THE EUROPEAN REGIONAL DEVELOPMENT FUND ARE SUCH AS TO PROMOTE THE ECONOMIC AND SOCIAL DEVELOPMENT OF THESE DEPARTMENTS , HAS DECIDED AS FOLLOWS : ARTICLE 1 COUNCIL REGULATION ( EEC ) N 724/75 OF 18 MARCH 1975 ESTABLISHING A EUROPEAN REGIONAL DEVELOPMENT FUND AND PROVISIONS ADOPTED IN APPLICATION OF THIS REGULATION SHALL APPLY TO THE FRENCH OVERSEAS DEPARTMENTS . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL ENTER INTO FORCE ON THE DATE REGULATION ( EEC ) N 724/75 ESTABLISHING A EUROPEAN REGIONAL DEVELOPMENT FUND ENTERS INTO FORCE . DONE AT BRUSSELS , 18 MARCH 1975 . FOR THE COUNCIL THE PRESIDENT R . RYAN